DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Allowable Subject Matter
Claims 1-7 are allowed and are re-numbered as claims 1-3, 6, 4, 5, and 7, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claim 7, each of the one or more frames contains, outside an IP packet, first control information including control information regarding the one or more first transfer units,

the first control information includes the reference clock information in the case where the information indicating whether or not the first control information includes the reference clock information indicates that the first control information includes the reference clock information, and
the first control information includes information indicating a head position of the one or more second transfer units in each of the one or more first transfer units; and
as recited in claim 4, each of the one or more frames contains first control information including control information regarding the one or more first transfer units,
each of the one or more frames contains second control information including information indicating whether or not the first control information includes reference clock information,
the first control information includes the reference clock information in the case where the information indicating whether or not the first control information includes the reference clock information indicates that the first control information includes the reference clock information, and
the first control information includes information indicating a head position of the one or more second transfer units in each of the one or more first transfer units,

the first control information is a slot header, and
the second control information is a Transmission an Multiplexing Configuration Control (TMCC) signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/26/2021